Exhibit 10.2
(CA LOGO) [y77974y7797400.gif]
CA, Inc.
Restricted Stock Award Agreement

     
%%FIRST_NAME%-% %%LAST_NAME%-%
  %%EMPLOYEE_IDENTIFIER%-%
 
   
 
   
Name of Participant
  EmplID
 
   
Grant Number
  %%OPTION_NUMBER%-%
Total Number of Restricted Stock Awards Granted
  %%TOTAL_SHARES_GRANTED%-%
Grant Date
  %%OPTION_DATE,’Month DD, YYYY’%-%

This Agreement confirms the grant under the CA, Inc. 2007 Incentive Plan (the
“Plan”) to the above-named participant of the number of Restricted Stock set
forth above. This Agreement does not constitute ownership of any shares of
Common Stock of CA, Inc. (the “Company”) or confer any rights associated with
the ownership of shares, except as expressly set forth herein. This grant is
subject in all respects to the applicable terms of the Plan, which are
incorporated by reference in this Agreement. A copy of the Plan (or related
Prospectus delivered to you with this Agreement) may be obtained at no cost by
contacting the HR Service Center at 1-866-514-4772 or opening an issue via the
web at http://caportal.ca.com (via Employee Self-Service — ESS). If you are
located outside of North America, please contact your local Human Resources
Representative.
This Restricted Stock Award will vest with respect to 70% of the underlying
shares on the grant date and with respect to an additional 20% of the underlying
shares on the first anniversary and 10% on the second anniversary of the grant
date of the award. No shares of Common stock shall be issued to the participant
prior to the date on which the Restricted Stock vest, and shall be forfeited by
the participant upon the participant’s Termination of Employment, as defined in
the Plan, prior to vesting for any reason other than death or Disability, as
defined in the Plan. All shares of Restricted Stock will immediately vest upon
the participant’s death or Disability or upon a Change in Control of the
Company; provided, however that, to the extent applicable, if such Change in
Control is not considered a Change in Control within the meaning of Section 409A
of the Internal Revenue Code, as amended, then no shares shall be issued until
the dates such shares would have been issued under the original vesting schedule
identified above.
The Company may, in its discretion, satisfy any statutory tax withholding
obligations that arise in connection with the Restricted Stock granted pursuant
to this award by (i) withholding shares of Common Stock that would otherwise be
available for delivery upon the vesting of such Restricted Stock having a Fair
Market Value, as defined in the Plan, on the date the shares first become
taxable equal to the minimum statutory withholding obligation with respect to
such taxable shares and/or (ii) requiring

 



--------------------------------------------------------------------------------



 



that a participant pay to the Company, by cash, certified check, bank draft or
money order, an amount sufficient to satisfy any such statutory tax withholding
obligations.

         
By
             /s/ John A. Swainson    
 
 
 
               John A. Swainson    
 
                 Chief Executive Officer    

 